
	
		I
		111th CONGRESS
		1st Session
		H. R. 2662
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2009
			Mr. Heinrich (for
			 himself, Mr. Bishop of Utah,
			 Mr. Blumenauer,
			 Mr. Inslee,
			 Mr. Luján,
			 Ms. Markey of Colorado,
			 Mr. Minnick,
			 Mr. Teague, and
			 Ms. Titus) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To dedicate a portion of the rental fees from wind and
		  solar energy projects on Federal land under the jurisdiction of the Bureau of
		  Land Management for the administrative costs of processing applications for new
		  wind and solar projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Promotion Act.
		2.Deposit and Use
			 of annual Wind Energy and Solar Energy right-of-way authorization rental
			 fees
			(a)Deposit of
			 annual Wind Energy and Solar Energy right-of-way authorization rental
			 feesNotwithstanding any
			 other provision of law, amounts received up to $5,000,000 each fiscal year by
			 the United States as annual wind energy and solar energy right-of-way
			 authorization fees required under section 504(g) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1764(g)) shall be deposited into a separate
			 account in the Treasury to be known as the “BLM Wind Energy and Solar Energy
			 Permit Processing Improvement Fund”.
			(b)Use of
			 DepositsAmounts deposited
			 under subsection (a) shall be available to the Secretary of the Interior for
			 expenditure, without further appropriation and without fiscal year limitation,
			 for salaries and expenses related to the Bureau of Land Management offices
			 dedicated to the coordination and processing of wind energy and solar energy
			 permit applications.
			(c)Transfer of
			 FundsFor the purposes of
			 coordination and processing of wind energy and solar energy permit applications
			 on public lands, the Secretary of the Interior may authorize the expenditure or
			 transfer of such amounts deposited under subsection (a) as are necessary
			 to—
				(1)the U.S. Fish and
			 Wildlife Service;
				(2)the Environmental
			 Protection Agency; and
				(3)State agencies
			 involved in processing of wind and solar permits on Federal lands under the
			 jurisdiction of the Bureau of Land Management.
				
